              Case: 18-2623                   Document: 37            Filed: 07/12/2019        Pages: 2


     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
              Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




 July 12, 2019
                                                             Before

                                              AMY C. BARRETT, Circuit Judge

                                              MICHAEL B. BRENNAN, Circuit Judge

                                              MICHAEL Y. SCUDDER, Circuit Judge
                                         JACKSON F. VEIT,
                                         Plaintiff - Appellant

 No. 18-2623                             v.

                                         ANGELA FRATER, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:16-cv-00621-DEJ
 Eastern District of Wisconsin
 Magistrate Judge David E. Jones
      The following is before the court: LETTER, filed on July 8, 2019, by the pro se
appellant.

       On April 11, 2019, this court granted the defendants' motion for sanctions and
invited them to file statements of the attorneys' fees and costs they reasonably incurred
in dealing with appellant Jackson Veit's federal litigation during this appeal. Appellee
Angela Frater has filed a statement to which Veit responded after receiving an extension
of time to do so.

      IT IS ORDERED that, within 14 days of the date of this order, Veit shall
reimburse the appellees $2,672.72 as compensation for the costs imposed by his
                                                                         - over -



                Case 2:16-cv-00621-LA Filed 07/12/19 Page 1 of 2 Document 73
         Case: 18-2623       Document: 37           Filed: 07/12/2019      Pages: 2

No. 18-2623                                                                    Page 2




frivolous appeal. If Veit fails to pay the sanction by the due date, this court will enter an
order directing the clerks of all federal courts in this circuit to return unfiled any papers
submitted either directly or indirectly by or on behalf of Veit unless and until he pays in
full the sanction that has been imposed against him. See In re: City of Chi., 500 F.3d 582,
585-86 (7th Cir. 2007); Support Sys. Intl, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (per
curiam).




          Case 2:16-cv-00621-LA Filed 07/12/19 Page 2 of 2 Document 73
